Citation Nr: 0932280	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's 
disease of the right knee.  

2.  Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.  

3.  Entitlement to service connection for a back disability.  

(The issue of service connection for bilateral pes planus 
will be the subject of a separate decision by another 
Veterans Law Judge.)


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law




WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. B.
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 14, 1970, to March 2, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In May 2006, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

In a decision in January 2007, the Board denied the Veteran's 
claims of service connection for Osgood-Schlatter's disease 
of the right knee and left knee and service connection for a 
back disability.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a Memorandum Decision, dated in December 2008, the Court 
vacated the Board's January 2007 decision and remanded the 
case to the Board for further adjudication consistent with 
the Court's decision.  

Since the Board's decision in January 2007, the Veteran 
perfected an appeal on t the claim of service connection for 
bilateral pes planus, which subsequently became the subject 
of a Board hearing conducted by another Veterans Law Judge, 
who will decide the claim with respect to that matter.  

The claims for right and left disabilities and the claim of 
service connection for a back disability are REMANDED to the 
Department of Veterans Affairs Regional Office.  


REMAND

In the Memorandum Decision, the Court determined that the 
claims of service connection for Osgood-Schlatter's disease 
of the right knee and left knee and service connection for 
patellar chondromalacia should be adjudicated together, as 
agreed to by both parties, the Secretary of VA and the 
Veteran.  

The Court also determined that the VA report of examination 
in July 2004 was inadequate because the examiner did not 
provide an opinion regarding a medical nexus between the 
Veteran's documented in-service complaints of back pain and 
his current back condition.  

To ensure compliance with the Court's Order, the claims are 
REMANDED for the following action:

1. Adjudicate the claims of service 
connection for patellar chondromalacia 
of the right and left knees, ensuring 
compliance with the duty to assist 
including affording the Veteran a VA 
examination if there is not competent 
medical evidence to decide the claim.  
If any benefit is denied, furnish the 
Veteran and his attorney a statement of 
the case and return the case to the 
Board.



2. Afford the Veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that any 
current back disability is related to 
the in-service complaints of back pain.  
The claims file should be made 
available to the examiner for review.

In formulating the opinion, please 
consider the following facts: 

i). The service treatment records 
show that on entrance examination, 
the Veteran gave a history of back 
trouble. The examiner noted low 
back strain with no limitation.  
The musculoskeletal evaluation was 
normal.  About three weeks later 
in January 1970, the Veteran 
complained of back pain. The 
physical examination showed full 
range of motion of the back and 
the Veteran was found qualified 
for duty. In February 1970, the 
Veteran also complained of back 
pain on several occasions. X-rays 
of the back were normal.

ii). After service on VA 
examination in July 2004, the 
Veteran stated that during service 
he experienced a pop in his back, 
resulting in back pain. He could 
not recall whether or not he 
received follow-up treatment. He 
currently described lumbosacral 
pain that increased with bending.  
X -rays revealed mild degenerative 
changes of the lower lumbar spine. 
The impression was low back pain.  



Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the above development is 
completed, adjudicate the claims of 
service connection for Osgood-
Schlatter's disease of the right knee 
and left knee, considering any 
additional evidence, and the claim of 
service connection for a back 
disability.  If any benefit remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



